Citation Nr: 0816247	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right finger injury. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for residuals of a right finger injury and PTSD.  
By that same rating action, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for low back disorder.  The veteran timely 
appealed the RO's January 2006 rating action to the Board. 

In February 2008, the veteran, along his spouse, testified 
before the undersigned Veterans Law Judge at a 
videoconferencing hearing conducted between Washington, D.C. 
and the Philadelphia, Pennsylvania RO.  A copy of the hearing 
transcript has been associated with the claims file.  

A review of the claims file reflects that that the veteran 
has raised a claim for service connection for an acquired 
psychiatric disability, other than PTSD.  (See, VA Form 21-
4138, Statement in Support of Claim, dated and signed by the 
veteran in June 2005).  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action. 

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been received to reopen 
a previously denied claim for service connection for low back 
disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran does not currently have residuals of an injury to 
the right finger. 


CONCLUSION OF LAW

Residuals of a right finger injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).




Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the claim of entitlement to service connection 
for residuals of right finger injury on appeal, VA provided 
the veteran with notice on the Pelegrini II VCAA elements in 
letters, dated in June and November 2005.   The letters did 
not explicitly tell the veteran to submit all relevant 
evidence in his possession.  The letters did, however, tell 
him to let VA know of any evidence he thought would support 
his claim for service connection for residuals of right 
finger injury, that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity, and told him where to send what "we 
need."  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since, however, the instant service connection claim 
is being denied, no effective date or rating is being set, 
and the lack of notice as to these elements is not 
prejudicial.  See, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
notice on the instant service connection claim via the July 
and November letters.  Id. 

Duty to Assist

Regarding VA's duty to assist the veteran with his claim of 
entitlement to service connection for residuals of right 
finger injury, service medical and personnel records, VA and 
private treatment and examination reports, and statements and 
testimony of the appellant and his spouse have been 
associated with the claims file.  As noted previously, in 
February 2008, the veteran testified before the undersigned 
regarding the instant service connection claim.  During said 
hearing, the veteran testified that in February 1962, he had 
sought treatment for a right finger injury at the USS SHANGRI 
LA CVA 38's infirmary.  While infirmary records are not 
contained in the veteran's service medical records, the Board 
finds that records of such an injury may not be beneficial in 
this case because, and as will be discussed below, the 
medical evidence does not reflect that the veteran currently 
has any residuals of an injury to the right finger.  In 
addition, while a VA medical opinion has not been obtained 
with regard to the instant service connection claim, the 
Board finds that such opinion is not required because there 
is no competent evidence that that any currently diagnosed 
residuals of a right finger injury may be related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this 
regard, the record does not indicate a continuity of 
symptomatology from the time of the veteran's discharge from 
service, and no medical professional has provided an opinion 
that he currently has residuals of a right finger injury that 
are related to a disease or injury in service.

The Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the instant 
service connection claim at this time.  
Bernard v. Brown, supra.


II.  Relevant Laws and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

III.  Analysis

The veteran maintains that his current residuals of a right 
finger injury are the result of a bench that collapsed onto 
and severed his right finger while stationed aboard the USS 
SHANGRI-LA CVA 38 in February 1962.  He maintains that his 
right finger was "sewed back up" at the ship's infirmary.  
(See, hearing transcript (T.) at page (pg.) 16).  

As discussed above, the first element of serviced connection 
is a current medical diagnosis of residuals of a right finger 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, while private and VA outpatient post-service 
treatment reports show that the veteran has received 
treatment for various un-related disabilities, they do not 
show that he currently has any residuals of a right finger 
injury.  The Board also notes the file contains no medical 
records of treatment for problems with any finger on the 
veteran's right hand.  Additionally, the veteran himself as 
never articulated precisely what right finger disability he 
currently has as residual to the reported inservice injury.  
Absent medical evidence of a current disability, service 
connection is not warranted.

The veteran described a February 1962 injury to fingers on 
his right hand while in service, but the file contains no 
evidence documenting the injury.  Even assuming the file did 
contain some record documenting an inservice injury just as 
the veteran described it, there is no medical evidence 
showing that the 1962 injury left him with any chronic 
problems.  No right finger problems are documented in any 
medical records from service, or since service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).    

In sum, the record lacks documentation of an inservice injury 
to the right hand, and, it lacks any medical evidence of any 
current chronic residual of an inservice injury to the 
fingers on the right hand.  Without such evidence, there is 
no basis upon which to grant service connection.  

The Board has considered the veteran's testimony in support 
of the instant claim.  The veteran, as layman, is competent 
to report that as to which he has personal knowledge (such as 
events of an inservice injury).  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While the veteran may sincerely 
believe that he currently has residuals from a right finger 
injury during military service aboard the USS SHANGRI LA CVA 
38, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

Service connection for residuals of a right finger injury is 
denied. 


REMAND

The Board has reviewed the veteran's claims file and finds 
that additional substantive and procedural development, and 
readjudication by the RO is necessary prior to a final Board 
disposition on the claim for service connection for PTSD, and 
prior to determining whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for low back disorder.

1.  Service Connection-PTSD

The veteran testified that he has PTSD as a result of the 
following traumatic events that occurred while he was 
stationed aboard the USS SHANGRI-LA CVA 38 from March to May 
1962:  (1) On May 3, 1962 at approximately "1557 hours," an 
"F8U Crusader" pilot was lost over the starboard side of 
the ship; (2) On May 14, 1962 around "1000 hours," a man 
went overboard on the starboard side if the ship; (3) 
Witnessed the deaths of fellow soldiers who had either 
"walked into the propeller" of an airplane or had been 
"sucked" into the exhaust of an aircraft; (4) Witnessed a 
tractor catch fire after it fell onto the gun deck; and (5) 
Saw several "buddies" get attacked by sharks in the 
Mediterranean or Atlantic Oceans.  (See, T. at pages (pgs.) 
5-9, and June 2002 VA treatment report).

Service personnel records reflect that the veteran served 
aboard the USS SHANGRI LA from November 16, 1961 to February 
28, 1963.  Post-service VA treatment records reflect that a 
VA physician has diagnosed the veteran as having non-combat 
PTSD, after the appellant gave a history of having witnessed 
several men perish as a result of aircraft accidents or shark 
attacks in the Mediterranean or Atlantic Oceans during 
military service.  (See, June 2002 VA treatment report).

The Board notes that the RO has not attempted to verify the 
aforementioned stressors.  Thus, the RO should take measures 
to assist the veteran in verifying his reported stressor 
events using the dates of March to May 1962 aboard the USS 
SHANGRI-LA.   

If, and only if, an in-service stressor event is verified, 
should the veteran be scheduled for an examination to 
determine whether or not he has PTSD related to that verified 
event during service.

In addition, the veteran testified that he had continued to 
seek treatment for his PTSD at the Coatesville, Pennsylvania 
VA Medical Center (VAMC).  As these treatment records are 
potentially pertinent to the claim for service connection for 
PTSD and within the control of VA, they should be obtained 
and associated with the claims file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992). 

2.  New and Material Evidence-Low Back Disorder 

The veteran claims that he was hospitalized for a low back 
injury while part of the transportation department at the New 
Iberia, Louisiana Medical Auxiliary Air Station during the 
period from May to July 1961.  (See, T. at page (pg.) 27.).  
He maintains that he has had back pain since he was 
discharged from service in December 1963.  

Service personnel records confirm that the veteran was 
stationed at the United States Navy Auxiliary Air Station 
(NAAS) in New Iberia, Louisiana from November 16, 1960 to May 
16, 1961.  

Service medical records, which are negative for any 
subjective complaints and clinical findings and/or diagnoses 
of any low back injury or pathology, do not include in-
service hospitalization reports from the NAAS in New Iberia, 
Louisiana.  The RO has not attempted to obtain said 
hospitalization records from the NAAS in New Iberia, 
Louisiana.  If said records are available, they would not 
only confirm the veteran's assertion that he was hospitalized 
for a low back injury during service, but might also serve as 
"new" and "material" evidence to reopen his previously 
denied claim for service connection for low back disability.  
Thus, they should be obtained prior to any further appellate 
review of the instant new and material claim.  See, 38 C.F.R. 
§ 3.156 (2007). 

The post-service evidence includes, but is not limited to, an 
April 2003 report, prepared by A. M. S., D. O, reflecting 
that he had treated the appellant for "low back problems in 
1964 for injuries that had occurred during his time in the 
military service."  Dr. S. indicated that a magnetic 
resonance imaging scan of the veteran's lumbar spine, 
performed in early September 1997, showed degenerative 
changes from L1 to S1 levels.  Dr. S. felt that the injury to 
the veteran's low back during his military service might have 
predisposed him to chronic problems.  (See, April 2003 
report, prepared by A. M. S., D. O.)  Records of treatment 
from Dr. S, however, have not been associated with the claims 
file.  To this end, VA has a duty to obtain relevant records 
of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran has a duty to 
provide necessary releases.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of 
pertinent medical treatment from within 
the VAMC Coatesville, Pennsylvania, 
dated from June 2005.  Then associate 
any additional records that are 
obtained with the claims file.  If 
these record can not be obtained, 
documentation stating this fact must be 
associated with the claims file. 

2.  After obtaining the necessary 
authorization from the veteran, contact 
Albert M. Sarkessian, D. O, at 6412 
Rising Sun Avenue, Philadelphia, 
Pennsylvania 19111, to request all 
available treatment records from 1964 
up until the present.  If the request 
for records from this medical provider 
is unsuccessful, make all reasonable 
follow- up attempts.  Also, if it is 
determined these records cannot be 
obtained or that further efforts to 
obtain them would clearly be futile, 
notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A(b) 
(West 2002) and 38 C.F.R. § 3.159(e) 
(2007).

3.  Contact NASS in New Iberia, 
Louisiana and request all 
hospitalization reports of the veteran, 
dating from November 16, 1960 to May 
16, 1961, to particularly include 
treatment for a low back injury during 
the period from March to May 1961.  If 
pertinent records are not found, it 
should be so certified in the record.

4.  Contact the veteran and ask him to 
provide specific information, of a 
verifiable nature, regarding the 
stressor events he alleges occurred 
during service aboard the USS SHANGRI-
LA during the period from March to May 
1962.  According to his February 2008 
hearing testimony, these include:  

        (a) On May 3, 1962 at 
approximately "1557 hours," an "F8U 
Crusader" pilot was lost over the 
starboard side of the ship; 
        (b) On May 14, 1962 around "1000 
hours," a "man" went overboard on the 
starboard side;  
        (c) Witnessed the deaths of fellow 
soldiers who "walked into the 
propeller" of, or were "sucked" into 
the exhaust of an aircraft; 
        (d)  Witnessed a tractor catch 
fire after it fell onto the gun deck; 
and 
        (e)  Saw several "buddies" get 
attacked by sharks in the Mediterranean 
or Atlantic Oceans  (T. at pgs. 5-9, 
and June 2002 VA treatment report).  
        
He should specify (with more precision) 
when and where each event occurred, and 
identify (if possible) who was 
injured/killed.  He should also note 
any pertinent unit identifiers as well 
as other circumstances that might help 
verify the event.  He should be advised 
that this information is critical to 
his claim.  

5.  The RO should arrange for 
verification of the specific stressor 
events through the JSRRC, including by 
a comparison of the veteran's account 
with more detailed information 
documented in official sources.  After 
this development is completed, the RO 
should review the determination as to 
whether the veteran was subjected to a 
verified stressor event in light of any 
additional information received.  

6.  If, and only if, a verified 
stressor event is shown, the RO should 
arrange for the veteran to be examined 
by a VA psychiatrist.  The RO should 
identify for the psychiatrist the 
verified stressor(s).  If PTSD is 
diagnosed, the psychiatrist must 
indicate whether that diagnosis is 
based on a verified combat/stressor 
event, or on some other life-event 
unrelated to service.  In formulating 
the foregoing opinion, the psychiatrist 
is requested to comment on the June 
2002 outpatient report, containing a 
diagnosis of PTSD, after the veteran 
gave a history of stressors.  The 
veteran's claims folder must be 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist must explain the rationale 
for any opinion given.  

7.  If, and only if, the above 
informational requests substantiate the 
veteran's allegation of an in-service 
back injury, or there is other 
objective evidence indicating the same, 
then schedule the veteran for a VA 
medical examination with an orthopedist 
to clarify any current diagnosis and 
identify the likely etiology of any 
current low back disorder.

The designated examiner should 
initially determine the precise 
diagnosis of any low back disorder that 
the veteran currently experiences.  All 
diagnostic testing and clinical 
evaluation necessary to determine the 
appropriate diagnosis should be 
conducted. The examiner should then 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 50 
percent or greater probability) that 
any diagnosed low back disorder(s) 
is/are etiologically related to 
military service--taking into 
consideration all objective findings 
during service, as well as relevant 
evidence of post-service exposure 
(i.e., motor vehicle accident in 1999 
(see, VA outpatient report, dated in 
April 2005). 

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

8.  The RO should then review the 
claims for service connection for PTSD 
and low back disorder (on a new and 
material basis).  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case that addresses all evidence 
received after issuance of the 
September 2006 statement of the case, 
and afforded the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


